Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-19-00701-CR

                                   Julie Ann JENKS,
                                        Appellant

                                           v.

                                  The STATE of Texas,
                                        Appellee

                 From the County Court at Law No. 4, Bexar County, Texas
                                 Trial Court No. 608868
                       Honorable Alfredo Ximenez, Judge Presiding

     BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED April 29, 2020.


                                            _____________________________
                                            Beth Watkins, Justice